Citation Nr: 1431290	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to a compensable rating for a right inguinal hernia.

Entitlement to an increased rating in excess of 10 percent for post-operative hernia scar.

Entitlement to service connection for an eye condition to include as secondary to diabetes mellitus (diabetes).

Entitlement to service connection for obstructive sleep apnea to include as secondary to posttraumatic stress disorder (PTSD).

Entitlement to service connection for restless leg syndrome to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran attended a Decision Review Officer (DRO) hearing in August 2009; a transcript of this hearing is of record.

While the AOJ in October 2012 analogized the Veteran's right inguinal hernia rated under diagnostic code 7338 as a unstable scar under diagnostic code 7804 this action was a misapplication of the United States Court of Appeals for Veterans Claims holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).  In Esteban, the Court held that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  In this instance the AOJ October 2012 incorrectly adjusted the diagnostic code in which the right inguinal hernia was rated under, which was in place since April 1969.  Thus, the Board has reinstated the previous diagnostic code 7338 and separated the additional disability, the post-operative hernia scar, which is rated at 10 percent.  The procedural posture of this claim is further discussed below.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The issues of entitlement to an increased rating in excess of 10 percent for a post-operative hernia scar as residual; entitlement to service connection for an eye condition to include as secondary for diabetes;  entitlement to service connection for obstructive sleep apnea to include as secondary to PTSD; and entitlement to service connection for restless leg syndrome to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right inguinal hernia is not recurrent and not supported by a truss or belt.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for a compensable rating for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.114, Diagnostic Codes 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in March 2007 and additional notification in October 2008, prior to an adjudication of his claim in December 2008.  The content of these notice letters fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's identified VA treatment records, service treatment records and identified private medical records with the claims file.  

In March 2012, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

Hernia Ratings

The Veteran's post-operative right inguinal hernia has been rated under Diagnostic Code 7338.  The criteria under this code provide a 0 percent disability rating for an inguinal hernia that is small, reducible, or without true hernia protrusion, or not operated but remediable. 

A 10 percent disability rating is provided for recurrent postoperative hernia that is readily reducible and well supported by truss or belt. 

A 30 percent disability rating is provided for small recurrent postoperative hernia or unoperated irremediable hernia that is not well supported by truss, or not readily reducible. 

A 60 percent disability rating is provided for large, recurrent postoperative hernia that is not well supported under ordinary conditions and not readily reducible when considered inoperable. 

A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia is of a compensable degree. 38 C.F.R. § 4.114 , Diagnostic Code 7338 (2013).

Merits

Merits

The Veteran has contended that in 2006 he began noticed a bulge in the area of his right inguinal hernia which was painful once pressure was applied.  In May 2007 VA conducted an ultrasound to identify the Veteran's pain, A VA clinician in the resulting ultrasound report noted that "[r]eal time imaging suggested the possibility of a small spontaneously reducing omental hernia of the right groin on one occasion, however this was not reproducible no other significant finding."  

The Board notes that during the Veteran recent March 2012 VA examination the VA examiner noted the Veteran had no hernia, which could be readily reducible, and had no indication of a supporting belt or truss for a hernia.

VA treatment records fail to show any residual or recurrence of the repaired inguinal hernia.  As such, the evidence indicates that the Veteran's right inguinal hernia is post-operative, with no evidence of recurrence.  In the absence of recurrence, the residuals of the left inguinal hernia do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

The Board also notes that while the May 2007 ultrasound report revealed a possibility of spontaneously reducing omental hernia of the right groin on one occasion.  The clinician went on to state that this result was not reproducible.  Moreover, the criteria of Diagnostic Code 7338 provide a zero percent or noncompensable rating for small reducible hernias.  In addition, the rating criteria allow for a 10 percent rating for post-operative recurrent hernias that are readily reducible, but only if well supported by truss or belt.  There is no indication or contention by the Veteran in the record that the Veteran needed or wore a truss or belt, at any time during the period on appeal. 

The Board has considered whether the Veteran's hernia disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  While the Veteran alleges his right inguinal hernia now causes him pain, the evidence tends to show that he no longer has a right inguinal hernia, does not need to wear a truss or belt as a result of surgery, and is compensated at 10 percent for the hernia repair surgical scar.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 


ORDER

An increased rating for a right inguinal hernia is denied.


REMAND

Regrettably, a remand is necessary for further development of the Veteran's appeals for an increased rating in excess of 10 percent for a scar as residual of a hernia operation because the Veteran was not provided a Statement of the Case (SOC) following his Notice of Disagreement (NOD).  Additionally, the opinions provided by the VA examiners in connection with the Veteran restless leg syndrome (RLS), Obstructive Sleep Apnea (OSA), and eye conditions were not adequate. 


Issuance of SOC

Regarding, the Veteran's claim for an increased rating in excess of 10 percent for a scar as residual of a hernia operation,  the Board notes that due to the reinstatement of the previous diagnostic code for the Veteran's right inguinal hernia as stated above, the Veteran's appellate brief submitted in May 2014 regarding the earlier effective date and increased rating for his scar as residual of hernia operation operates effectively as a NOD in which the AOJ has not issued a SOC   See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a SOC after the veteran filed a timely NOD).

Partially Inadequate VA Examinations

The Veteran was provided a VA examination in March 2012 concerning his claims for service connection for Restless Leg Syndrome (RLS) to include as secondary to PTSD, Obstructive Sleep Apnea (OSA) to include as secondary to PTSD, and eye condition to include as secondary diabetes.  The opinions provided in these examinations were inadequate as the opinions offered were conclusory without a underlying rationale.  The Court has held that the "[t]he probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Here, the VA examiner's opinion regarding the Veteran's RLS and OSA indicates that the he did not have access to a sleep study which he states is necessary for a diagnosis of RLS.  Then without such a study, the examiner concludes that the Veteran's OSA is not likely related to service or aggravated by the Veteran's service connected PTSD.  The conclusory opinion is not sufficient to determine that a valid medical analysis was utilized for either the Veteran's claim for RLS or OSA.  Therefore the Board finds a new VA examination is warranted.

Likewise, the Veteran's eye examination does not provide an opinion for all the eye condition the examiner identified.  The VA examiner in an April 2012 VA examination diagnosed three eye conditions "Vitreal tuft," "Cataracts," and "Retinoschisis."  However, the examiner provides an opinion only for the Veteran's cataracts. Before the Board can proceed with adjudication it must have sufficient opinions on the other diagnosed eye conditions.  Therefore, the Board finds a new VA examinations is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his RLS, OSA, and/or eye condition.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  

Notify the Veteran that the Board is particularly interested in the private sleep study conducted at the St. Francis Hospital in Hartford Connecticut in April 2008, which the Veteran explicitly states will be conducted in a March 2008 correspondence to VA.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for VA examination(s).  Any VA examiner(s) selected should be a different VA examiner then those who previously examined him before.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner(s) as part of the examination(s).  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A)  After taking a detailed history from the Veteran regarding his RLS and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's RLS is caused or aggravated by the Veteran's service connected PTSD or is otherwise etiologically related to the Veteran's active service.

(B).  After taking a detailed history from the Veteran regarding his OSA and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's OSA is caused or aggravated by the Veteran's service connected PTSD or is otherwise etiologically related to the Veteran's active service.

(C).  After taking a detailed history from the Veteran regarding his eye conditions and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's eye conditions are caused or aggravated by the Veteran's service connected diabetes or are otherwise etiologically

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report(s) complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Provide the Veteran an SOC on the issue of the entitlement to an increased rating in excess of 10 percent for a scar as residual of a hernia operation.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for issues of entitlement to an increased rating in excess of 10 percent for a scar as residual of a hernia operation; entitlement to service connection for an eye condition to include as secondary for diabetes mellitus (diabetes);  entitlement to service connection for OSA to include as secondary to posttraumatic stress disorder (PTSD); and entitlement to service connection for RLS to include as secondary to PTSD, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


